Title: Petition of Anna de Neufville, [7 February] 1797
From: Madison, James,Neufville, Anna de
To: 


[7 February 1797]

   
   On 3 February 1797 Anna de Neufville had presented a petition to the House on behalf of herself and her infant daughter, “praying compensation for services rendered” by her late husband during the Revolution. It was referred to a committee of five headed by JM (JHRJournal of the House of Representatives of
          the United States (9 vols.; Washington, 1826)., 2:678).


Mr. Madison, from the committee to whom was referred the petition of Hannah de Neufville, reported, that the services and sacrifices of the deceased John de Neufville, during our revolutionary war, as stated in the memorial, constituted a reasonable claim in behalf of his distressed widow and children, on the justice of the United States, but it would be impossible to ascertain and liquidate the same in a precise sum; but the committee proposed as equal and right that 3000 dollars should be allowed to be equally divided amongst them.
